Case: 20-60459     Document: 00515859034          Page: 1    Date Filed: 05/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 20-60459                        May 12, 2021
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   David Diaz-Barriga,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 549 799


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          David Diaz-Barriga, a native and citizen of Mexico, petitions this court
   to review the decision of the Board of Immigration Appeals (BIA) summarily
   affirming the decision of the Immigration Judge (IJ) denying his application
   for withholding of removal and relief under the Convention Against Torture


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60459      Document: 00515859034          Page: 2     Date Filed: 05/12/2021




                                    No. 20-60459


   (CAT). Diaz-Barriga asserts generally that the IJ erred by determining that
   he had not established a well-founded fear of future persecution based on a
   protected ground (i.e., his political opinion) and that he had not shown that
   he would be tortured by, or with the acquiescence of, the Mexican
   government if he returned to Mexico.
          We review the BIA’s factual findings for substantial evidence and
   questions of law de novo. Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th
   Cir. 2001). The substantial-evidence standard applies to review of decisions
   denying withholding of removal and relief under the CAT.              Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Under this standard, “this court
   may not overturn the BIA’s factual findings unless the evidence compels a
   contrary conclusion.” Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir.
   2009) (citation omitted).
          Regarding a well-founded fear of future persecution necessary to
   establish withholding of removal, Diaz-Barriga testified that he is not
   politically active in Mexico and that he was attacked and robbed by two
   unknown individuals, who mentioned nothing regarding his political opinion
   during the attack. Thus, the IJ’s conclusion that there was a lack of nexus
   between the alleged persecution and the protected ground is supported by
   substantial evidence. See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir.
   1996); see also 8 C.F.R. § 208.16(b)(2). Further, because Diaz-Barriga’s
   claim that he will be tortured if he returns to Mexico is entirely baseless, the
   record does not compel the conclusion that he will, more likely than not, be
   subjected to torture if removed to Mexico. See Bah v. Ashcroft, 341 F.3d 348,
   351-52 (5th Cir. 2003); see also 8 C.F.R. § 208.18(a)(1).
          Accordingly, the petition for review is DENIED.




                                          2